‘Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 1 of 23 PagelD 6

AF Approval (Uy We Chief Approval CoE

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
. -304-T 33.CPT
v. CASENO, 8:20-¢°- 304
CHRISTOPHER JOHN STREETER
a/k/a “JACK REACHER”
a/k/a “JOHN CHRIS”
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by Maria
Chapa Lopez, United States Attorney for the Middle District of Florida, and the
defendant, Christopher John Streeter, and the attorney for the defendant, Mark P.
Rankin, Esq., mutually agree as follows:

A. _ Particularized Terms

1, Count Pleading To

The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with sex trafficking of children, in
violation of 18 U.S.C. §§ 1591(a) and (b)(1) and 2.

2. Minimum and Maximum Penalties

Under 18 U.S.C. § 1591(b)(1), Count One carries a mandatory-
minimum term of imprisonment of 15 years, a maximum term of imprisonment of
life, a fine of not more than $250,000, a term of supervised release of not less than

five years up to life, a mandatory special assessment of $100, and an additional

Defendant’s Initials , ;

 
Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 2 of 23 PagelD 7

special assessment in the amount of $5000 as set forth in 18 U.S.C. § 3014 (special
assessments to be due on the date of sentencing). A violation of the terms and
conditions of supervised release carries a maximum sentence of not more than five
years of imprisonment as well as the possibility of an additional term of supervised °
release, or if the violation is a felony offense under Title 18, Chapters 109A, 110, or
117, or a violation of Sections 1201 or 1591, the maximum sentence is not less than
five years of imprisonment as well as the possibility of an additional term of
supervised release.

The Court shall order the defendant to make restitution to any victim of
the offense, as set forth below.

3, Apprendi v. New-Jersey and Alleyne v. United States

Under Alleyne v. United States, 133 S. Ct. 2151 (2013), and Apprendi v.
New Jersey, 530 U.S. 466 (2000), a minimum-mandatory term of imprisonment of 15
years and a maximum term of imprisonment of life may be imposed. because the
following facts have been admitted by the defendant and are established by this plea
of guilty: Victim-1, the person recruited, enticed, harbored, transported, provided,
obtained, patronized, or solicited, had not attained the age of 14 years at the time ‘of
the offense charged in Count One.

A, Elements of the Offense

The defendant acknowledges understanding the nature and elements of

the offense with which defendant has been charged and to which defendant is

pleading guilty. The elements of Counts One are:

2
Defendant’s Initials /

 
Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 3 of 23 PagelD 8

First: the defendant knowingly recruited, enticed, harbored,
transported, provided, obtained, maintained, patronized, or
solicited, by any means, a person, or knowingly aided and
abetted another in doing so;

Second: the defendant knew that the person would be caused to engage in
a commercial sex act;

Third: the defendant did so knowing or in reckless disregard of the fact
that the person was under the age of 18;

Fourth: the defendant’s acts were in or affected interstate commerce; and

Fifth: the person recruited, enticed, harbored, transported, provided,

obtained, patronized, or solicited, had not attained the age of 14
years at the time of the offense.

5. No Further Charges
If the Court accepts this plea agreement, the United States Attorney's
Office for the Middle District of Florida agrees not to charge defendant with
committing any other federal criminal offenses known to the United States
Attorney's Office at the time of the execution of this agreement, related to the
- conduct giving rise to this plea agreement.
6. Indictment Waiver
Defendant will waive the right to be charged by way of indictment
before a federal grand jury.

7. Mandatory Restitution to Victims of Offense of Conviction

 

Pursuant to 18 U.S.C. §§ 1593 and 3663(a)(3), the defendant agrees to

make full restitution, if any, to the victim of the offense charged in Count One.

, 3
Defendant’s wise LC

 
Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 4 of 23 PagelD 9

8. Restitution to Additional Victims

Pursuant to 18 US.C. § 3663(a)(1)(A) and (a)(3), the defendant agrees
to make full restitution, if any, to additional persons established at sentencing to be
victims of the defendant’s related conduct, to be calculated as provided for in 18
U.S.C. § 1593.

9. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse information
is received suggesting such a recommendation to be unwarranted, the United States
will recommend to the Court that the defendant receive a two-level downward
adjustment for acceptance of responsibility, pursuant to USSG §3E1.1(a). The
defendant understands that this recommendation or request is not binding on the
Court, and if not accepted by the Court, the defendant will not be allowed to
withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level prior
to operation of subsection (a) is level 16 or greater, and if the defendant complies
with the provisions of USSG §3E1 .1(b) and all terms of this Plea Agreement,
including but not limited to, the timely submission of the financial affidavit
referenced in Paragraph B.5., the United States agrees to file a motion pursuant to
USSG §3E1.1(b) for a downward adjustment of one additional level. The defendant
understands that the determination as to whether the defendant has qualified for a
downward adjustment of a third level for acceptance of responsibility rests solely

with the United States Attorney for the Middle District of Florida, and the defendant
|

4
Defendant’s Initials i} / ,

 
Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 5 of 23 PagelD 10

agrees that the defendant cannot and will not challenge that determination, whether
by appeal, collateral attack, or otherwise.
10. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will

_ recommend to the Court that the defendant be sentenced within the defendant’s
applicable guidelines range as determined by the Court pursuant to the United States
Sentencing Guidelines, as adjusted by any departure the United States has agreed to
recommend in this plea agreement. The parties understand that such a
recommendation is not binding on the Court and that, if it is not accepted by this
Court, neither the United States nor the defendant will be allowed to withdraw from
the plea agreement, and the defendant will not be allowed to withdraw from the plea
of guilty.

11. Cooperation - Substantial Assistance to be Considered
Defendant agrees to cooperate fully with the United States in the

" investigation and. prosecution of other persons, and to testify, subject to a prosecution
for perjury or making a false statement, fully and truthfully before any federal court
proceeding or federal grand jury in connection with the charges in this case and other
matters, such cooperation to further include a full and complete disclosure of all
relevant information, including production of any and all books, papers, documents,
and other objects in defendant's possession or control, and to be reasonably available
for interviews which the United States may require. If the cooperation is completed

prior to sentencing, the government agrees to consider whether such cooperation

. 5
Defendant’s Initials

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 6 of 23 PagelD 11

qualifies as "substantial assistance" in accordance with the policy of the United States
Attorney for the Middle District of Florida, warranting the filing of a motion at the
time of sentencing recommending (1) a downward. departure from the applicable
guideline range pursuant to USSG §5K1.1, or (2) the imposition of a sentence below
a statutory minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. Ifthe
cooperation is completed subsequent to sentencing, the government agrees to
consider whether such cooperation qualifies as "substantial assistance" in accordance
with the policy of the United States Attorney for the Middle District of Florida,
warranting the filing of a motion for a reduction of sentence within one year of the
imposition of sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the
defendant understands that the determination as to whether "substantial assistance"
has been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and the
defendant agrees that defendant cannot and will not challenge that determination,
whether by appeal, collateral attack, or otherwise.
12, Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any other
mitigating circumstances indicative of the defendant's rehabilitative intent by
assuming the fundamental civic duty of reporting crime. However, the defendant

understands that the government can make no representation that the Court will

)
6
Defendant’s Initial:

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 7 of 23 PagelD 12

impose a lesser sentence solely on account of, or in consideration of, such
cooperation.

b. It is understood that should the defendant knowingly provide
incomplete or untruthful testimony, statements, or information pursuant to this
agreement, or should the defendant falsely implicate or incriminate any person, or
should the defendant fail to voluntarily and unreservedly disclose and provide full,
complete, truthful, and honest knowledge, information, and cooperation regarding
any of the matters noted herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or false
declarations, if any, committed while testifying pursuant to this agreement, or for
obstruction of justice.

(2) The United States may prosecute the defendant for the
charges which are to be dismissed pursuant to this agreement, if any, and may either
seek reinstatement of or refile such charges and prosecute the defendant thereon in -
the event such charges have been dismissed. pursuant to this agreement. With regard
to such charges, if any, which have been dismissed, the defendant, being fully aware
of the nature of all such charges now pending in the instant case, and being further
awate of defendant's rights, as to all felony charges pending in such cases (those
offenses punishable by imprisonment for a term of over one year), to not be held to
answer to said felony charges unless on a presentment or indictment of a grand jury,
and further being aware that all such felony charges in the instant case have

heretofore properly been returned by the indictment of a grand jury, does hereby

. 7
Defendant’s Initials

 
Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 8 of 23 PagelD 13

agree to reinstatement of such charges by recision of any order dismissing them or,
alternatively, does hereby waive, in open court, prosecution by indictment and.
consents that the United States may proceed by information instead of by indictment
with regard to any felony charges which may be dismissed. in the instant case,
pursuant to this plea agreement, and the defendant further agrees to waive the statute
of limitations and any speedy trial claims on such charges.
(3) The United States may prosecute the defendant for any
offenses set forth herein, if any, the prosecution of which in accordance with this
agreement, the United States agrees to forego, and the defendant agrees to waive the
statute of limitations and any speedy trial claims as to any such offenses.
(4) ; The government may use against the defendant the
defendant's own admissions and statements and the information and books, papers,
documents, and objects that the defendant has furnished in the course of the !
defendant's cooperation with the government.
(5) The defendant will not be permitted to withdraw the guilty
pleas to those counts to which defendant hereby agrees to plead in the instant case
but, in that event, defendant will be entitled to the sentencing limitations, if any, set
forth in this plea agreement, with regard to those counts to which the defendant has
pled; or in the alternative, at the option of the United States, the United States may |

move the Court to declare this entire plea agreement null and void.

Jo. 8
Defendant’s via

 

 
Case 8:20-cr-00304-VMC-CPT Document 5 Filed 10/09/20 Page 9 of 23 PagelD 14

13. Sex Offender Registration and Notification

The defendant has been advised and understands, that under the Sex
Offender Registration and Notification Act, a federal law, the defendant must
register and keep the registration current in each of the following jurisdictions: the
location of the defendant’s residence, the location of the defendant’s employment;
and, if the defendant is a student, the location of the defendant's school. Registration
will require that the defendant provide information that includes name, residence
address, and the names and addresses of any places at which the defendant is or will
be an employee or a student. The defendant understands that he must update his
registrations not later than three business days after any change of name, residence,
employment, or student status. The defendant understands that failure to comply
with these obligations subjects the defendant to prosecution for failure to register
under federal law, 18 U.S.C. § 2250, which is punishable by a fine or imprisonment,
or both. |

14. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and
voluntarily any and all assets and property, or portions thereof, subject to forfeiture,
pursuant to 18 U.S.C. § 1594, whether in the possession or control of the United
States, the defendant or defendant's nominees.

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil judicial or administrative forfeiture action.

The defendant also agrees to waive all constitutional, statutory and procedural

9
Defendant’s Initials

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 10 of 23 PagelD 15

challenges (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds,

_including that the forfeiture described herein constitutes an excessive fine, was not
properly noticed in the charging instrument, addressed by the Court at the time of
the guilty plea, announced at sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant to
Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time it is
entered. In the event the forfeiture is omitted from the judgment, the defendant
agrees that the forfeiture order may be incorporated into the written judgment at any
time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and locate
all property subject to forfeiture and to transfer custody of such property to the
United States before the defendant’s-sentencing. To that end, the defendant agrees to
make a full and complete disclosure of all assets over which defendant exercises
control directly or indirectly, including all assets held by nominees, to execute any
documents requested. by the United States to obtain from any other parties by lawful
means any records of assets owned by the defendant, and to consent to the release of
the defendant’s tax returns for the previous five years. The defendant further agrees
to be interviewed by the government, prior to and after sentencing, regarding such
assets and their connection to criminal conduct. The defendant further agrees to be

polygraphed on the issue of assets, if it is deemed necessary by the United States.

 
  

10
Defendant’s Initials

 

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 11 of 23 PagelD 16

The defendant agrees that Federal Rule of Criminal Procedure 11 and USSG § 1B1.8
will not protect from forfeiture assets disclosed by the defendant as part of the
defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the defendant’s
sentencing. In addition to providing full and complete information about forfeitable
assets, these steps include, but are not limited to, the surrender of title, the signing of
a consent decree of forfeiture, and signing of any other documents necessary to
effectuate such transfers. .

Forfeiture of the defendant's assets shall not be treated as satisfaction of
any fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that the
defendant has breached this section of the Plea Agreement, the defendant may be
found ineligible for a reduction in the Guidelines calculation for acceptance of
responsibility and substantial assistance, and may be eligible for an obstruction of
justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement.. The forfeitability of any particular property pursuant to this agreement

shall be determined as if the defendant had survived, and that determination shall be

11
Defendant’s Initials

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 12 of 23 PagelD 17

| binding upon defendant’s heirs, successors and assigns until the agreed forfeiture,
including any agreed forfeiture amount, is collected in full.
35. Abandonment of Property - Computer Equipment

The United States of America and defendant hereby agree that any
computer equipment as defined in 18 U.S.C. § 2256, seized from the defendant and.
currently in the custody and/or control of Homeland Security Investigations or
another appropriate agency, were properly seized and are subject to forfeiture to the
government according to 18 U.S.C. §§ 2253 or 2254, and/or that the computer
equipment and peripherals constitute evidence, contraband, or fruits of the crime for
which he has pled guilty. As such, defendant hereby relinquishes all claim, title and
interest he has in the computer equipment and peripherals to the United States of
America with the understanding and consent that the Court, upon approval of this
agreement, hereby directs Homeland Security Investigations, or another appropriate
agency, to cause the computer equipment described above to be destroyed forthwith
without further obligation or duty whatsoever owing to defendant or any other
person. |

As part of the plea agreement in this case, defendant hereby states under
penalty of perjury that he is the sole and rightful owner of the property, and that
defendant hereby voluntarily abandons all right and claim to and consents to the

destruction of: an HP Pavilion laptop.

Y 4g
Defendant’s Initials (7

 

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 13 of 23 PagelD 18

B. Standard Terms and Conditions
1, Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to or
in lieu of any other penalty, shall order the defendant to make restitution to any
victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses described in
18 U.S.C. § 3663A(c)(1); and the Court may order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663, including restitution as
to all counts charged, whether or not the defendant enters a plea of guilty to such
counts, and whether or not such counts are dismissed pursuant to this agreement.
The defendant further understands that compliance with any restitution payment
plan imposed by the Court in no way precludes the United States from
simultaneously pursuing other statutory remedies for collecting restitution (18 U.S.C.
§ 3003(b)(2)), including, but not limited to, garnishment and. execution, pursuant to
the Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. The special assessment is
due on the date of sentencing. The defendant understands that this agreement
imposes no limitation as to fine.

2. Supervised Release
The defendant understands that the offense to which the defendant is

pleading provides for imposition of a term of supervised release upon release from

;

Defendant’s Initials

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 14 of 23 PagelD 19

imprisonment, and that, if the defendant should violate the conditions of release, the
defendant would be subject to a further term of imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon conviction,
a defendant who is not a United States citizen may be removed from the United.
States, denied citizenship, and denied admission to the United States in the future.
4, Sentencing Information
The United States reserves its right and obligation to report to the Court
and the United States Probation Office all information concerning the background,
character, and conduct of the defendant, to provide relevant factual information,
including the totality of the defendant's criminal activities, if any, not limited to the
count to which defendant pleads, to respond to comments made by the defendant or
defendant's counsel, and to correct any misstatements or inaccuracies. The United
States further reserves its right to make any recommendations it deems appropriate
regarding the disposition of this case, subject to any limitations set forth herein, if |
any. |
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P. 32(d)(2)(A)(i),
the defendant agrees to complete and submit to the United States Attorney's Office
within 30 days of execution of this agreement an affidavit reflecting the defendant's
financial condition. The defendant promises that his financial statement and

disclosures will be complete, accurate and truthful and will include all assets in

14
Defendant’s Initials

i

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 15 of 23 PagelD 20

which he has any interest or over which the defendant exercises control, directly or
indirectly, including those held by a spouse, dependent, nominee or other third party.
The defendant further agrees to execute any documents requested by the United
States needed to obtain from any third patties any records of assets owned by the
defendant, directly or through a nominee, and, by the execution of this Plea
Agreement, consents to the release of the defendant's tax returns for the previous five
years. The defendant similarly agrees and authorizes the United States Attorney's
Office to provide to, and obtain from, the United States Probation Office, the
financial affidavit, any of the defendant's federal, state, and local tax returns, bank
records and any other financial information concerning the defendant, for the
purpose of making any recommendations to the Court and for collecting any
assessments, fines, restitution, or forfeiture ordered by the Coutt. The defendant
expressly authorizes the United States Attorney's Office to obtain current credit
reports in order to evaluate the defendant's ability to satisfy any financial obligation
imposed. by the Court. ~
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer a
decision until it has had an opportunity to consider the presentence report prepared
by the United States Probation Office. The defendant understands and
acknowledges that, although the parties are permitted to make recommendations and. |

present arguments to the Court, the sentence will be determined solely by the Court,

 
 
  

15
Defendant’s Initials L-

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 16 of 23 PagelD 21

with the assistance of the United States Probation Office. Defendant further
understands and acknowledges that any discussions between defendant or
defendant's attorney and the attorney or other agents for the government regarding
any recommendations by the government are not binding on the Court and that,
should any recommendations be rejected, defendant will not be permitted to
withdraw defendant's plea pursuant to this plea agreement. The government
expressly reserves the right to support and defend any decision that the Court may
make with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court has jurisdiction and authority to

impose any sentence up to the statutory maximum and. expressly waives the right to
appeal defendant's sentence on any ground, including the ground that the Court
erred in determining the applicable guidelines range pursuant to the United States
Sentencing Guidelines, except (a) the ground that the sentence exceeds the’
defendant's applicable guidelines range as determined by the Court pursuant to the
United States Sentencing Guidelines; (b) the ground that the sentence exceeds the
statutory maximum penalty; or (c) the ground that the sentence violates the Eighth
Amendment to the Constitution; provided, however, that if the government exercises
its right to appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then
‘the defendant is released from his waiver and may appeal the sentence as authorized

by 18 U.S.C. § 3742

(a).
a.
Defendant’s Initials L

/

he

 
_ Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 17 of 23 PagelD 22

8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the Office of the
United States Attomey for the Middle District of Florida and cannot bind other
federal, state, or local prosecuting authorities, although this office will bring
defendant's cooperation, if any, to the attention of other prosecuting officers or
others, if requested.

9. Filing of Agreement.

This agreement shall be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this cause, at
the time of defendant's entry of a plea of guilty pursuant hereto.

10. Voluntariness

‘The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attorney for the government and the defendant and
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or coercion
of any kind. The defendant further acknowledges defendant's understanding of the
nature of the offense or offenses to which defendant is pleading guilty and the
elements thereof, including the penalties provided by law, and defendant's complete
satisfaction with the representation and advice received from defendant's
undersigned counsel (if any). The defendant also understands that defendant has the |

right to plead not guilty or to persist in that plea if it has already been made, and that

17
~ Defendant’s Initials Do

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 18 of 23 PagelD 23

defendant has the right to be tried by a jury with the assistance of counsel, the right

to confront and cross-examine the witnesses against defendant, the right against

compulsory self-incrimination, and the right to compulsory process for the

attendance of witnesses to testify in defendant's defense; but, by pleading guilty,

defendant waives or gives up those rights and there will be no trial. The defendant

further understands that if defendant pleads guilty, the Court may ask defendant

questions about the offense or offenses to which defendant pleaded, and if defendant

answers those questions under oath, on the record, and in the presence of counsel (if

any), defendant's answers may later be used against defendant in a prosecution for

perjury or false statement. The defendant also understands that defendant will be

adjudicated guilty of the offenses to which defendant has pleaded and, if any of such
_ Offenses ate felonies, may thereby be deprived of certain rights, such as the right to

vote, to hold public office, to serve on a jury, or to have possession of firearms. 4

11. Factual Basis |
Defendant is pleading guilty because defendant is in fact guilty. The

defendant certifies that the defendant does hereby admit that the facts set forth below

are true, and were this case to go to trial, the United States would be able to prove

those specific facts and others beyond a reasonable doubt.

FACTS
From an unknown date but as-early as September 2018, through June 2019,

the defendant, Christopher John Streeter, directly participated in a scheme to

18
Defendant’s Initials Z,

 

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 19 of 23 PagelD 24

sexually exploit children in the Philippines for the purpose of producing child sex
abuse images and videos for his consumption and sexual gratification.

Streeter used several facilities of interstate and foreign commerce, including
the internet and the website Facebook, to communicate from his residence in the
Middle District of Florida with several identified and unidentified minors and adults
in the Philippines. Streeter, using at least two Facebook accounts—user names “Jack
Reacher” and “John Chris” —knowingly communicated with the individuals for the
purpose of recruiting, soliciting, enticing, transporting, providing, soliciting, and
patronizing children under 18-years old to take pornographic photographs or have
sex on video in exchange for payment. |

On multiple occasions over that period, Streeter communicated. and transacted.
with a recruiter (some of whom identified as minors themselves) for the purpose of
recruiting children to engage in sex acts on camera. The children—some of whom
“were as young as 12 and 13-years old—were particularly vulnerable due to poverty |
and illness. Some of the child victims were immediate family members or classmates
of the recruiters.

Streeter would then, using facilities of interstate and foreign commerce, send
payment for their sexual performances. The money that Streeter remitted covered
recording-production costs, such as hotel rooms, transportation, payment to the
persons engaging in sex acts (including the minor), and a commission for the
recruiter. In return, Streeter received videos and images of minors involved in

various sex acts that tracked Streeter’s directives, including minors engaged in digital

. 19
Defendant’s iin ,

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 20 of 23 PagelID 25

stimulation of their genitals, vaginal intercourse, anal intercourse, and insemination.
Occasionally, Streeter also conversed directly with minors in the Philippines for the
purpose of that minor producing pornography of herself.

Streeter negotiated and paid a premium for videos and images depicting
female minors losing their virginity—negotiations that sometimes involved the
parent of the minor selling their child’s virginity. He also negotiated and paid a
premium for media depicting female minors being inseminated and being placed at
risk of pregnancy; a sexual fetish that he enjoyed watching. Streeter paid increased
fees and bonuses for such videos and offered and sent additional payment for
emergency contraception pills, and, occasionally, for abortions.

For example, Streeter communicated on several occasions in 2018 and 2019
with a Facebook user bearing the display name L.A. L.A. acted as a recruiter in the
Philippines to source minors for sexual abuse. In January 2019, L.A. informed
Streeter that L.A. had a “new girl” for him. Streeter, utilizing his Facebook account
with the username “Jack Reacher,” responded: “send pic.” L.A. responded by ~
sending Streeter a picture of Victim—1 and informing Streeter that Victim—1 was
under the age of 18. Victim—1 was born in November 2006; making her 12-years old
in January 2019. L.A. sent Streeter additional pictures of Victim—1 and stated that
they would use Victim—1 to produce a video for Streeter in March.

In March 2019, L:A. offered to produce a video of Victim—1, referring to her
throughout their conversations as “virgin girl.” Streeter requested additional pictures

of Victim-1. On April 5, 2019, still communicating over the internet and Facebook,

20
Defendant’s Initials

 

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 21 of 23 PagelD 26

Streeter asked L.A.: “So how much to get the video,” referring to a sex-abuse video
of Victim-1. L.A. responded: “2000...1000 hotel and. 500 load like always 500 for
the guy,” listing prices in Philippine Pesos. A few minutes later, Streeter used an
online money-transfer company named W.R., which operates in interstate
commerce, to transfer 2041 Philippine Pesos to a person bearing the initials A.B.T—
a previously designated recipient for L.A. Streeter then messaged the transaction
receipt number to L.A. Streeter’s name and residential address in the Middle District
of Florida were listed in the transaction’s sender information.

Several hours later, L.A. sent Streeter two videos through Facebook. The first
video, over two minutes long, shows Victim—1 removing her clothes and a penis
making contact with her genitals. The second video, 16 seconds long, shows sperm
on Victim—1’s genitals.

Streeter and L.A. continued to discuss Victim—1 in June 2019. On June 11,
2019, L.A. again offered Victim—1 to Streeter, sending a picture of her and referring
to her as the “virgin girl.” Streeter commented that they had already produced a
“bad” video of Victim—1. L.A. quoted Streeter a price for a new video of Victim-l,
adding that Victim-1 was ready and waiting. Two hours later, Streeter used WR. to
send 4,500 Philippine Pesos to recipient A.B.T. The IP address associated with the
online transaction resolves to Streeter’s former residence in Land O’Lakes Florida,
which is in the Middle District of Florida. Streeter supplied L.A. with a receipt

number through Facebook.

21
Defendant’s a

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 22 of 23 PagelD 27

Several days later, Streeter and L.A. discussed producing yet another sex
abuse video of Victim—1. They discussed two separate prices for sex abuse videos of
Victim—1; 4,000 Philippine Pesos for a video with “no pills” (referring to emergency
contraception) and 4,700 for a video with “pills.” The higher price for a video with
“pills” was intended to reflect a premium paid for Victim—1’s insemination during

- the sex abuse video. Around midnight on June 26, 2019, L.A. sent a photograph of
Victim-—1 and messaged Streeter saying: “Hon sent [sic] now cause big white is here
and virgin girl sent [sic] 4700 hon.” “Big white” referred to the male being paid to
sexually abuse Victim-1 in the video. Two minutes after L.A. requested 4,000
Philippine Pesos for a sex abuse video of Victim-1, Streeter sent 4,016 Philippine
Pesos through W.R. to recipient A.B.T. Two days later,-L.B. sent Streeter two
additional videos over Facebook, requesting 3,800 Philippine Pesos, The next day,
Streeter again used W.R. while in the Middle District of Florida to send 3,250
Philippine Pesos to recipient A.B.T. Streeter then messaged L.A. stating that the
recording was the third “bad” video of the same girl and further commented: “How
hard is it to just fuck that girl,” referring to Victim—1. L.A. responded: “The guy
think hon is afraid to get her preggy cause she is under age she 13 not 14,” later
repeating that Victim—1’s age is 13-years old. Streeter voiced displeasure that video
only showed semen outside of Victim—I’s vagina, adding: “You get the pills for her
and make her take them.” Defending her actions, L.A.s stated she would not take
commission from the video and claimed that she provided Victim—1 with money to

buy the emergency contraception at a pharmacy. Streeter directed that next time

22
Defendant’s Initials

 
Case 8:20-cr-00304-VMC-CPT Document5 Filed 10/09/20 Page 23 of 23 PagelD 28

L.A. buy the emergency contraception pills for Victim—1 and make her take them.
Victim—1 was paid for her participation in the sex abuse videos that Streeter had
ordered and received.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and no
other promises, agreements, or representations exist or have been made to the
defendant or defendant's attorney with regard to such guilty plea.
13. Certification
The defendant and defendant's counsel certify that this plea agreement
has been read in its entirety by (or has been read to) the defendant and that defendant

fully understands its terms.

DATED this 7 day of x4 —___ 2020.

MARIA CHAPA LOPEZ

  

 

 

CL.
Christopher John Streeter Francis). Murray
Defendant Assistant United States Attorney

Cote —

Carlton C. Gammons
Attorney for Defendant Assistant United States Attorney
Acting Chief, Special Victims Section

 

 

 

23

 
